DETAILED ACTION

Claims 1-20 are pending. Claims 1, 3, 13, 17, 18 and 20 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 06/20/2022, for the non-final office action mailed on 04/01/2022.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.
 Applicant argues amended claims overcome the rejection made under 35 U.S.C. § 101, see applicant’s remarks pp. 7-12. Examiner respectfully disagrees as the amended claimed invention conducts two searches, one to determine a replacement for a current library within a software application and identifying the top candidate for replacement and the second search is to find revisions that relates to the top candidate. These searches aren’t significantly more to just mere instructions to perform the task. Furthermore, analyzing versions of code to derive a rule do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

 As per remarks made by applicant regarding rejection made under 35 U.S.C. § 102, these remarks are moot in view of new ground(s) rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claims 1, 13 and 18 recites executing a first querying process that searches for candidate code libraries to replace a current library in an original software application; receiving a search result from the first querying process, wherein the search result includes a set of candidate code libraries; identifying a top candidate code library as a highest ranking code library of the set of candidate code libraries based on predetermined metrics; executing a second querying process that searches for expositive source code that has a revision history that includes replacing a prior code library with the top candidate library, wherein the revision history comprises a before version of the expositive source code from before the top candidate library was installed and an after version of the expositive source code from after the top candidate library was installed; and generating a revised software application from the original software application, the generating comprising replacing the current library in the original software application with the top candidate code library according to a rule derived from analyzing the before version and the after version of the expositive source code.
Step 2A – Prong 1: Claims 1, 13 and 18 recites, executing a first querying process that searches for candidate code libraries to replace a current library in an original software application; identifying a top candidate code library as a highest ranking code library of the set of candidate code libraries based on predetermined metrics, and executing a second querying process that searches for expositive source code that has a revision history that includes replacing a prior code library with the top candidate library, wherein the revision history comprises a before version of the expositive source code from before the top candidate library was installed and an after version of the expositive source code from after the top candidate library was installed. These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers abstract idea such as performance of the limitation in the mind. That is, other than “a processor,” nothing in the claim elements precludes the steps from practically being performed mentally. For example, identifying a top candidate code library as a highest ranking code library of the set of candidate code libraries based on predetermined metrics, can be done by a user seeing which code library is best based on some set parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the category mental process grouping of abstract idea. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: Independent claims 1, 13 and 18 recites receiving a search result from the first querying process, wherein the search result includes a set of candidate code libraries; and generating a revised software application from the original software application, the generating comprising replacing the current library in the original software application with the top candidate code library according to a rule derived from analyzing the before version and the after version of the expositive source code. The concept described in claims 1, 13 and 18 are not meaningfully different than those concepts found by the courts to be abstract ideas. These claim limitations are merely pre and post activity solution using generic computer components without integrating to the practical solution. Dependent claims 2-12, 14-17 and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.

Claim 13 recites a “a computer program product” comprising a “computer readable storage media”. The specification does not mention or define what would be constitute as computer readable storage media whether it is transitory media or non-transitory media.  The closest paragraph [0124] which mentioned the computer readable storage medium to be construed as non-transitory but medium and media are not the same wherein media is plural of medium. Thus, under the BRI, the computer readable storage media can be reasonably interpreted to cover either transitory and non-transitory medium and should be rejected under 35 U.S.C. 101 as transitory media such as signal per se. Thus, the claim is directed to non-statutory matter. See MPEP § 2106. To overcome this type of rejection applicant may amend claims to include “non-transitory computer readable storage media.”

Dependent claims 14-17 depend on claim 13. These claims fail to correct the deficiencies of claim 13, therefore they are also rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadam (US-PGPUB-NO: 2020/0257504 A1), in further view of Hartsook et al. (US-PAT-NO: 9,304,980 B1) hereinafter Hartsook.

As per claim 1, Kadam teaches a processor-implemented method comprising: executing a first querying process that searches for candidate code libraries (see Kadam paragraph [0017], showing a search being made into a central repository for an alternative library) to replace a current library in an original software application (see Kadam paragraph [0017], showing the replacement of the library taking place by modifying the source code inputted (i.e., original software application); receiving a search result from the first querying process, wherein the search result includes a set of candidate code libraries (see Kadam paragraph [0029], showing suitable alternative libraries being identified after the search is conducted); identifying a top candidate code library as a highest ranking code library of the set of candidate code libraries based on predetermined metrics (see Kadam paragraph [0027], showing a popularity metric being used to select libraries, in which a higher in popularity is interpreted as top candidate and also see Kadam paragraph [0033], showing the “Top Auto-Upgrade Ready Recommendations”) and generating a revised software application from the original software application, the generating comprising replacing the current library in the original software application with the top candidate code library according to a rule derived from analyzing the before version and the after version of the expositive source code (see Kadam paragraph [0029], showing the modification of the input source code to replace the library and Kadam paragraph [0033], showing the “Top Auto-Upgrade Ready Recommendations”).
Kadam does not explicitly teach executing a second querying process that searches for expositive source code that has a revision history that includes replacing a prior code library with the top candidate library, wherein the revision history comprises a before version of the expositive source code from before the top candidate library was installed and an after version of the expositive source code from after the top candidate library was installed. However, Hartsook teaches executing a second querying process that searches for expositive source code that has a revision history that includes replacing a prior code library with the top candidate library, wherein the revision history comprises a before version of the expositive source code from before the top candidate library was installed and an after version of the expositive source code from after the top candidate library was installed (see Hartsook [column 6, lines 19-40], showing the pruning of library candidates by using a version detector to scan (i.e., search) for relevant versions).
Kadam and Hartsook are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Kadam’s teaching of upgrading libraries in a source code program by evaluating libraries in the source code program with predetermined selection criteria with Hartsook’s teaching of identification of software components and versions of the software components along with identifying vulnerabilities and licenses associated with the software components to incorporate searching a database of prior versions in order to select the best matching candidate of software components to replace and update.

As per claim 2, Kadam modified with Hartsook teaches further comprising: analyzing source code of the original software application, the analyzing resulting in a list of code libraries referenced by the original software application (see Kadam paragraph [0029], showing the source code being evaluated for API and libraries calls).

As per claim 3, Kadam modified with Hartsook teaches wherein the first querying process comprises searching a network for information associated with a change to source code to implement a first candidate code library of the set of candidate code libraries (see Kadam paragraph [0017], showing a search being made into a central repository for an alternative library which is being done via a network , see also Kadam paragraph [0012], showing a developer able to search via a network and FIG. 1).

As per claim 4, Kadam modified with Hartsook teaches further comprising: identifying, using natural language processing, the change to the source code to implement the first candidate code (see Kadam paragraph [0014], showing the application of natural language processing to specify code libraries which need changing or optimizing).

As per claim 7, Kadam modified with Hartsook teaches further comprising: identifying source code that references a first candidate code library of the set of candidate code libraries (see Kadam paragraph [0033], showing the libraries that are candidate for upgrades); and detecting an indication of an explanation of a change to the source code to implement the first candidate code (see Kadam paragraph [0033], showing a summary field that specifies what explanation of what libraries are ready for upgrade or why they are not ready).

As per claim 8, Kadam modified with Hartsook teaches further comprising: identifying, using natural language processing, the change to the source code to implement the first candidate code (see Kadam paragraph [0014], showing the application of natural language processing to specify code libraries which need changing or optimizing).

As per claim 9, Kadam modified with Hartsook teaches further comprising: generating a ranked list of the set of candidate code libraries according to how well each candidate code library of the set of candidate code libraries satisfies the predetermined metrics (see Kadam paragraph [0027], showing a popularity metric being used to select libraries which can be a rank based on library usage, in which a higher in popularity is interpreted as top candidate and also see Kadam paragraph [0033], showing the “Top Auto-Upgrade Ready Recommendations”).

As per claim 10, Kadam modified with Hartsook teaches further comprising: performing unit tests on the revised software application resulting in a first set of test results (see Kadam paragraph [0030], showing the modified source code is tested); and comparing the first set of test results with a second set of test results resulting from testing of the original software application (see Kadam paragraph [0030], showing the original source code being tested and assessing the modified source code and comparing the results, 90 test cases passing in the original vs. 90 test cases passing in the modified).

As per claims 13, 16 and 17, these are the computer program product claims to method claims 1, 2 and 3, respectively. Therefore, they are rejected for the same reasons as above.

As per claim 14, Kadam modified with Hartsook teaches wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (see Kadam paragraph [0043], showing a computer readable program which can be downloaded over a network).

As per claims 18-20, these are the computer system claims to method claims 1, 2 and 3, respectively. Therefore, they are rejected for the same reasons as above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over and Kadam (US-PGPUB-NO: 2020/0257504 A1) and Hartsook (US-PAT-NO: 9,304,980 B1), in further view of Zhou et al. (US-PGPUB-NO: 2021/0255853 A1) hereinafter Zhou.

As per claim 5, Kadam modified with Hartsook do not explicitly teach further comprising: generating a first abstract syntax tree from a first version of the source code prior to the change; generating a second abstract syntax tree from a second version the source code after the change; and determining differences between the first abstract syntax tree and the second abstract syntax tree. However, Zhou teaches further comprising: generating a first abstract syntax tree from a first version of the source code prior to the change; generating a second abstract syntax tree from a second version the source code after the change (see Zhou paragraph [0044], showing abstract syntax trees being stored for a baseline and updated version of code); and determining differences between the first abstract syntax tree and the second abstract syntax tree (see Zhou paragraph [0044], showing the comparison of ASTs to shows change information between the different versions of code).
Kadam, Hartsook and Zhou are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Kadam’s teaching of upgrading libraries in a source code program by evaluating libraries in the source code program with predetermined selection criteria and Hartsook’s teaching of identification of software components and versions of the software components along with identifying vulnerabilities and licenses associated with the software components with Zhou’s teaching of having a plurality of metadata corresponding to a plurality of code versions stored in a version control system to incorporate using abstract syntax tress corresponding to different versions of code in order to speed up detection of differences between the two version such as original code or application vs. revised code or updated code as taught in Kadam.

As per claim 15, Kadam modified with Hartsook and Zhou teaches wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (see Kadam paragraph [0043], showing a computer readable program which can be downloaded over a network), further comprising: program instructions to meter use of the program instructions associated with the request; and program instructions to generate an invoice based on the metered use (see Zhou paragraph [0062], showing metering and pricing which provides cost tracking as resource are utilized within the cloud computing environment along with billing and invoicing for utilizing said resources).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kadam (US-PGPUB-NO: 2020/0257504 A1), Hartsook (US-PAT-NO: 9,304,980 B1) and Zhou (US-PGPUB-NO: 2021/0255853 A1), in further view of Makkar et al. (US-PGPUB-NO: 2021/0334093 A1) hereinafter Makkar.

As per claim 6, Kadam modified with Zhou do not explicitly teach further comprising: executing the first version of the source code as it existed before the change; executing the second version of the source code as it existed after the change; and compare processing of an input variable by the executing of the first version of the source code and the executing of the second version of the source code. However, Makkar teaches further comprising: executing the first version of the source code as it existed before the change (see Makkar paragraph [0062], showing the injection of a shared input into a candidate code snippet (i.e., first version); executing the second version of the source code as it existed after the change (see Makkar paragraph [0062], showing the injection of a shared input into a library function code snippet); and compare processing of an input variable by the executing of the first version of the source code and the executing of the second version of the source code (see Makkar paragraph [0062], showing the comparison of the output results).
Kadam, Hartsook, Zhou and Makkar are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Kadam’s teaching of upgrading libraries in a source code program by evaluating libraries in the source code program with predetermined selection criteria, Hartsook’s teaching of identification of software components and versions of the software components along with identifying vulnerabilities and licenses associated with the software components and Zhou’s teaching of having a plurality of metadata corresponding to a plurality of code versions stored in a version control system with Makkar’s teaching of adding library models to a library knowledge base by defining a template for a library to incorporate injecting a shared input into code snippets to compare where the different versions have different results and automatically identify code that can be used for upgrading.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kadam (US-PGPUB-NO: 2020/0257504 A1) and Hartsook (US-PAT-NO: 9,304,980 B1), in further view of Salunke et al. (US-PAT-NO: 11/144,425 B1) hereinafter Salunke.

As per claim 11, Kadam modified with Hartsook does not explicitly teach further comprising: providing the revised software application to a user for review; and receiving an indication of whether the user accepts the revised software application. However, Salunke teaches further comprising: providing the revised software application to a user for review; and receiving an indication of whether the user accepts the revised software application (see Salunke [column 8, lines 50-67], showing a user giving sentiment as to whether an application is installed or not).
Kadam, Hartsook and Salunke are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Kadam’s teaching of upgrading libraries in a source code program by evaluating libraries in the source code program with predetermined selection criteria and Hartsook’s teaching of identification of software components and versions of the software components along with identifying vulnerabilities and licenses associated with the software components with Salunke’s teaching of crowd source application advisory to incorporate getting user sentiments regarding an application to better decide whether or not to move forward with an update or install of an application.

As per claim 12, Kadam modified with Hartsook and Salunke teaches further comprising: sending a feedback request to the user requesting a reason for the user's decision regarding whether to accept the revised software application (see Salunke [column 8, lines 50-67], showing a user giving sentiment as to whether an application is installed or not and showing user’s decision as to why or why not to move forward with an install/upgrade).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Yoshida et al. (US-PGPUB-NO: 2020/0257613 A1) teaches generating abstract syntax trees for source codes.
 Smith et al. (US-PGPUB-NO: 2020/0117446 A1) teaches aiding programmers during programming to reduce the number of routine tasks that most be performing by providing a searching functionality of source code based on natural language keywords.
 Balachandran (US-PGPUB-NO: 2015/0046492 A1) teaches performing query-by-example to search a repository of source code files which have source syntax structure associated with them to retrieve relative code snippets.
 Totale et al. (US-PGPUB-NO: 2019/0121634 A1) teaches software application optimization using natural language-based queries.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193